EXHIBIT 10.45

9 May 2007

Todd Simpson

Dear Todd:

In order for Ditech to support its current and prospective customers, you have
agreed to an 18 month assignment as part of your role at Ditech Networks, Inc,
as Vice President, Marketing, which includes responsibility for all current
functions within the Marketing Organization including Product Management,
Product Marketing and Marketing Communications.  In fulfilling this role we have
all agreed that you will transfer, on a temporary basis, from the Calgary,
Canada office to our Mountain View, California Headquarters.

Below are the particulars of the assignment and transfer.

·                  The assignment duration is 1 June 2007 through 30 November
2008.

·                  You will continue to report to the President and CEO.

·                  Your base salary will remain C$19187.50* per month,
annualized to C$230, 250. This amount will continue to be paid to you through
our Canadian Company.

·                  FY 2008 Executive Bonus Program: Subject to approval by the
Compensation Committee of the Board of Directors, you will be eligible to
participate in Ditech’s FY 2008 Executive Bonus Program.  For FY 2008, your
bonus has a target of 45% of your base salary (amount paid if all aspects of the
plan are achieved).  The actual bonus payout will be determined by corporate
performance against revenue and profit targets, as well as individual and
corporate achievement against specific established goals.  The actual bonus
payout will be determined at the end of the fiscal year (and also require
approval from the Compensation Committee of the Board of Directors).  This
program is reviewed annually and may be modified or cancelled at any time at the
discretion of the CEO & President and/or the Board of Directors.

·                  As part of the transfer, we welcome you to move your
immediate family (spouse and two children) to the Mountain View area for the 13
month period of July 2007 through July 2008.  When your family is not in
residence (relocated to Mountain View), Ditech will supply you with lodging.  It
is also understood that you will be bringing your personal vehicles from Canada
(travel reimbursement subject to limits shown below).

·                  In addition to your benefits provided as an employee of our
Canadian company, your benefit package in the United States will include private
health, dental and vision insurance coverage beginning July 1, 2007 or sooner as
your family relocation dictates.

·                  Relocation Assistance – For so long as you are employed by
Ditech Networks, Inc, we will pay for the following in connection with the above
13 month relocation, to assist with the move from Calgary, Canada to the
Mountain View area in California.  Ditech will provide you with coverage for
expenses for the July 2007 through July 2008 time period (13 months), by
category up to the limits as shown:

·

Monthly housing allowance $8,000/month

 

$

104,000

 

·

Monthly family travel (ongoing) $500/month

 

6,500

 

·

Shipment of goods (round trip)

 

16,000

 

 


--------------------------------------------------------------------------------


 

·

Relocation travel for four (round trip)

 

3,000

 

·

Vehicle smog upgrade & registration

 

6,000

 

·

US tax returns

 

5,000

 

·

Tax cost for equalization

 

47,000

 

·

Miscellaneous Expenses

 

10,000

 

 

·                  In accepting the housing allowance and relocation of goods
payments you agree to provide insurance coverage sufficient to cover all
replacement costs, as well as liability coverage appropriate for the
circumstance.

·                  The changes and transfer shall commence as mutually agreed
once your US work and residence visas are approved.

You further agree that employment with Ditech is at-will. Employment at-will
means that either Ditech or the employee can terminate the employment
relationship at any time for any or no reason.

If, however, the reason for termination is due to your conduct that was
knowingly fraudulent or deliberately dishonest or that constituted willful
misconduct, or 2) on account of conduct that constituted a breach of your duty
of loyalty to Ditech or resulted in any personal profit or advantage to which
you were not legally entitled, then, all payments and benefits outlined in this
agreement will cease immediately, as will all other Ditech Inc. plans and
benefits.

Should your employment with Ditech Inc. be terminated at Ditech’s convenience
(not for cause) we agree: 1) To the extent allowed under US immigration law, to
continue to pay you and your monthly housing expenses, as shown above, until
your children have completed their school year here, 2) Your relocation benefits
to allow you to relocate back to your home in Canada will be paid in accordance
with the agreement as shown above, 3) And to provide tax assistance in the form
of US Tax returns and tax equalization for the period of time you worked in the
US.

The other terms and conditions of your employment remain the same.

Sincerely,

 

Accepted by:

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Lowell Trangsrud

 

 

/s/ Todd Simpson

 

 

       June 4, 2007   

Lowell Trangsrud

 

Todd Simpson

 

       Date

Executive Vice President and

 

Vice President, Marketing

 

 

Chief Operating Officer

 

 

 

 

 

--------------------------------------------------------------------------------

* This amount may be changed through the usual and customary salary review
process and approved by the Board of Directors of the Company.


--------------------------------------------------------------------------------